         Case 4:20-mj-00741-KPJ Document 1 Filed 09/09/20 Page 1 of 1 PageID #: 1


AO 91 (Rev. 11/11) Criminal Complaint


                                    United States District Court
                                                            for the                         Clerk, U-S. District Court
                                                                                            Eastern District of Texas
                                                  Eastern District of Texas

                 United States of America                      )
                               v.                              )
                    Cody Ryan Tu er
                                                               )        Case No.
                                                               )                   4:20-MJ-00741
                                                               )
                                                               )
                                                               )
                          Defendant(s)

                                             CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 27,2020 through September 8,2020 in the county of Collin in the

     Eastern District of Te as , the defendant(s) violated:

            Code Section Offense Description

                                            Knowingly use a means and facility of interstate and foreign commerce
18 U.S.C. § 2422(b) to attempt to persuande, induce, entice, or coerce a minor to engage
                                            inillegal sexual activity




         This criminal complaint is based on these facts:

See the attached affidavit of SA Jennifer Mullican FBI




         Sf Continued on the attached sheet.


                                                                            > VU
                                                                                     cittT
                                                                         f \            Complainant's signature


                                                                               J       SA Jennifer Mullican FBI
                                                                                         Printed name and title

Swo to before me and signed in my presence.


Date: 09/09/2020
                                                                                           J dge's sig ature


City and state: Pla o, Texas                                            Kimberly C. Priest Johnson, Magistrate Judge
                                                                                         Printed name and title
